DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed January 5, 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on January 5, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  FLEXIBLE DISPLAY DEVICE INCLUDING THIN FILM ENCAPSULATION PATTERNS.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 2021/0273026 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In regard to claim 1, Seo et al. teach a flexible display device DP comprising:  a substrate BS which is bendable or rollable based on an axis; a plurality of display elements PX on the substrate BS; and a plurality of thin-film encapsulation patterns TFE which covers the plurality of display elements PX, wherein the plurality of thin-film encapsulation patterns TFE comprise a first thin-film encapsulation pattern (TFE left side) and a second thin-film encapsulation pattern (TFE right side), which are apart from each other in a direction crossing the axis, and each of the first thin-film encapsulation pattern (TFE left side) and the second thin-film encapsulation pattern (TFE right side) extends in parallel to the axis of the flexible display device DP (Figures 2B and 4A-4B, pages 3-7, paragraphs [0055]-[0110]).
In regard to claim 2, Seo et al. teach each of the first thin-film encapsulation pattern (TFE left side) and the second thin-film encapsulation pattern (TFE right side) comprising an organic encapsulation layer OEL and an inorganic encapsulation layer LIL/UIL (Figures 2B and 4A-4B, pages 3-7, paragraphs [0055]-[0110]).
In regard to claim 3, Seo et al. teach each of the first thin-film encapsulation pattern (TFE left side) and the second thin-film encapsulation pattern (TFE right side) comprising a first inorganic encapsulation layer LIL, an organic encapsulation layer OEL, and a second inorganic encapsulation layer UIL, which are sequentially stacked one on another, the organic encapsulation layer OEL of the first thin-film encapsulation pattern (TFE lift side) and the organic encapsulation layer OEL of the second thin-film encapsulation pattern (TFE right side) being apart from each other, and the second 
In regard to claim 11, Seo et al. teach a flexible display device DP comprising:  a substrate BS which is bendable or rollable based on an axis; a plurality of display elements PX on the substrate BS; and a plurality of thin-film encapsulation patterns TFE which covers the plurality of display elements PX and is arranged to be apart from one another in a direction crossing the axis, wherein a groove MH is defined between adjacent thin-film encapsulation patterns (TFE left side and right side) of the plurality of thin-film encapsulation patterns TFE (Figures 2B and 4A-4B, pages 3-7, paragraphs [0055]-[0110]).

Allowable Subject Matter
Claims 4-6, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-10 are objected to as being dependent upon objected claim 6.  Claim 13 is objected to as being dependent upon objected claim 12.  Claim 15 is objected to as being dependent upon objected claim 14.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Dighde et al. (US 2017/0125728 A1)	Kim et al. (US 2017/0237038 A1)
Shi (US 2020/0203660 A1)			Shim et al. (US 2016/0079564 A1)
Wang (US 2021/0408450 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



IMS
January 24, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822